COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Ernest Ray Koonce, Relator

Appellate case number:      01-15-00440-CV & 01-15-00228-CV

Trial court case number:    2010-64752

Trial court:                127th Judicial District Court of Harris County

        On July 28, 2015, this Court’s Order directed relator, Ernest Ray Koonce, among
other things, to file his reply to the response to his mandamus petition in 01-15-00440-
CV filed by real party in interest, Wells Fargo, with his response to Wells Fargo’s motion
to dismiss in 01-15-00228-CV, if any, within 30 days of that Order. On September 8,
2015, relator filed an opposed “Motion for Extension of Time in Which to File a Brief
and/or Reply Brief and Reply for Writ of Mandamus,” seeking clarification if an actual
brief or reply brief is due, and then to grant him an extension.
        However, on September 8, 2015, relator also filed a “Supplemental Petition for
Writ of Mandamus” in 01-15-00440-CV. On October 23, 2015, Wells Fargo filed a
“Motion to Strike Relator’s Supplemental Petition for Writ of Mandamus,” contending
that the Supplemental Petition should be stricken because numerous issues in that petition
and documents attached to that record were not raised or presented in the trial court. In
the alternative, Wells Fargo requests leave to file a response to the Supplemental Petition.
        Accordingly, because relator is pro se, Wells Fargo’s motion to strike is denied,
but its alternative motion for leave to file a response is granted. The Court requests a
response to the Supplemental Petition by Wells Fargo. See TEX. R. APP. P. 52.8(b)(1).
Any response must be filed within 20 days of the date of this order. See id. at 2, 52.4.
        Finally, relator’s motion for extension of time is dismissed as moot because his
reply to Wells Fargo’s response to his Supplemental Petition, combined with his response
to the motion to dismiss in 01-15-00228-CV, if any, must be filed within 20 days of the
filing of Wells Fargo’s response. See TEX. R. APP. P. 2, 38.6(c), 52.5.
        It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                                                                 ourt
Date: November 3, 2015